Wheeler, C. J.
—We are of opinion that there is no error in the'judgment. The ground relied on to obtain an abatement of the price contracted to be paid for the property was, that the plaintiff had represented that there were a greater number of trees included in the purchase which were suitable for sawing into lumber than really were there; that the defendant relied on this representation; that it was the inducement to the purchase, and that he was misled by it to his injury. We do not think the evidence sustains this defense. The purchase was not by the tree, hut was a purchase of property in gross, including the pinery. The number of trees fit for the use intended was a matter of judgment, as well as computation, upon which there might he, and it seems there were, differences of opinion among those who had equal means of observation and of judging for themselves. And we think the evidence very clearly shows that the defendant relied upon his own judgment, and the information he obtained from sources other than any representations of the plaintiff. He was put upon his guard; was advised that there had been an over-estimate of the number of trees fit for the use intended; he was put upon inquiry, with the means of information; and if he did not obtain full and accurate information as to the extent and value of the property, before he made the purchase, it is to he ascribed to his own negligence or error in judgment, rather than to any representation of the plaintiff. We do not think the evidence warrants the belief that any deception was practiced, or sought to be practiced, on the defendant, or that he relied upon the representation or judgment of the plaintiff in making the purchase, and we see no cause to be dissatisfied with the verdict.
We think the charge of the court embraced sufficiently the law applicable to the case, and are of opinion that there is no error in the judgment. It is, therefore,
■ Aeeirmed.